DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is in response to the Remarks of 07/22/2022. As directed by the amendment: claims 3, 15 and 18 have been amended, no claims have been canceled, and no claims have been added. Thus, claims 1-20 are currently pending in this application, claim 7 remains withdrawn.
Drawings
3. 	In light of Applicant's Amendment of 07/22/2022, the objection to the drawings set forth in the Office Action of 04/25/2022, is hereby withdrawn.
Specification
4.	In light of Applicant's Amendment/Remarks of 07/22/2022, the objection to the Specification set forth in the Office Action of 04/25/2022, hereby withdrawn.

Claim Rejections - 35 USC § 112
5.	In light of Applicant's Amendment/Remarks of 07/22/2022, the rejection of
claims 3, 15 and 18 under 35 U.S.C. §112 (pre-AIA ), second paragraph, set forth in the
Office Action of 04/25/2022, is hereby withdrawn.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim(s) 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (hereinafter “Hwang”) (Pub. No.: US 2018/0076682 A1).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Hwang discloses a fan motor (fan motor M, as presented in annotated Figures 1& 6 &7) comprising: a motor body (motor body 1, as presented in Paragraphs [0043]&[0047]) that defines an accommodation space (accommodation space AS or space, in which a stator 2, a rotor 4, the rotating shaft 3, the bearing 5, the bracket 8, and an impeller 71 are being accommodated, as discussed in Paragraph [0048], and which is formed inside the motor body 1) therein; 
a rotary shaft assembly (as stated in Paragraph [0074], a rotating shaft assembly (or rotor assembly) is being defined by the rotating shaft 3 and the rotor 4 and is undoubtedly disposed in the accommodation space AS)disposed in the accommodation space (as shown in annotated Figures 1& 6), the rotary shaft assembly (the rotary shaft assembly R, as depicted in annotated Figure 2) comprising a rotary shaft (rotating shaft 3, see Paragraph [0062]), 
a rotor (rotor 4, see annotated Figures 1& 2) disposed on the rotary shaft (as illustrated in annotated Figures 1& 2, the rotor 4 is clearly disposed on the rotary shaft 3), and a bearing (bearing 5) disposed on the rotary shaft (the rotating shaft 3 is rotated together with the rotor 4 and being supported by the bearing 5, as discussed in Paragraph [0062]); 
a stator (the stator 2 that is configured as an assembly of a plurality of members, see Paragraph [0059]) that surrounds an outer circumference of the rotor (the stator 2 is surely surrounding an outer circumference OC4 of the rotor and being arranged in the accommodation space AS of the motor body 1, as best seen in annotated Figure 1) and that is disposed in the accommodation space of the motor body (see annotated Figure 1); 
an impeller (71) connected to the rotary shaft (the impeller 71 being connected to the rotating shaft 3, as stated in Paragraph [0063], while the impeller connection part 32 being formed at an end portion of the rotating shaft 3, see Paragraph [0064]); and 
a bracket (bracket 8, see annotated Figures 1& 2) that is disposed in the accommodation space (as best seen in annotated Figures 1, the bracket 8, which is disposed between the impeller cover 13 and the motor housing 14, is certainly located in the accommodated space AS, as instantly claimed) of the motor body (motor body 1) and that comprises a bearing housing portion (the bearing housing portion BHP8, as depicted in annotated Figures 1-2 &6-7, which is including bearing supporter housing part 81 surrounding the outer circumference of the bearing supporter 9 and a cover part 82 formed at the bearing supporter housing part 81, as stated in Paragraph [0114]; ) that accommodates the bearing (bearing 5, as depicted in annotated Figures 1&2 & 6-7), wherein the bearing housing portion (the bearing housing portion BHP8 which is defined by the bearing supporter housing part 81 and the cover part 82) defines a bearing heat dissipation flow path that is configured to guide air moved by the impeller through a space defined between the bearing housing portion and an outer surface of the bearing and that is configured to discharge air to an outside of the bearing housing portion.  
Particularly, Hwang demonstrates the fan motor, wherein, as stated in Abstract, the bracket 8 and the bearing 5 define a bearing heat dissipation flow path between an outer surface of the bearing and an inner surface of the bracket, and the bearing heat dissipation flow path is configured to pass air therethrough. Notably, as depicted in annotated Figures 6 and 7, Hwang discloses the bearing supporter 9 that is being in contact with the cover part 82 while is being arranged in the bearing heat dissipation flow path (see Paragraph [0137]).
Especially, in Paragraph [0149], Hwang further details: The air introduced into the bearing supporter 9 may be introduced into the bearing heat dissipation flow path S6 by passing through the plurality of pores H formed in the bearing supporter 9. The air introduced into the bearing supporter 9 may come in contact with each of the bearing 5, the bearing supporter 9, and the bracket 8 while passing through the plurality of pores H, and absorb heat of each of the bearing 5, the bearing supporter 9, and the bracket 8.

    PNG
    media_image1.png
    602
    724
    media_image1.png
    Greyscale

Hwang then goes on to describe that: An example bracket 8 may include a bearing supporter housing part 81 surrounding a bearing supporter 9, and a bracket through-hole 88 may be formed in the bearing supporter housing part 81. In some implementations, a diffuser through-hole 78 that allows a space between a diffuser 74 and an impeller cover 13 to communicate with the bracket through-hole 88 may be formed in the diffuser 74. The bracket through-hole 88 of this implementation may be formed to be open in the radial direction of the bearing supporter housing part 81. In some implementations, the diffuser through-hole 78 may be formed to be open in the radial direction of the diffuser 74, for example, or a body part 75 (see Paragraphs [0152]-[0153]). 


    PNG
    media_image2.png
    542
    715
    media_image2.png
    Greyscale

Then, in Paragraphs [0155] &[0156], Hwang explicitly teaches: Air introduced into the bearing supporter 9 may absorb heat of each of a bearing 5, the bearing supporter 9, and a bracket 8 while passing through the plurality of pores H. The air may sequentially pass through the bracket through-hole 88 formed in the bearing supporter housing part 81 and the diffuser through-hole 78 formed in the diffuser 74 and be then flowed into a gap S2 between the diffuser 74 and the impeller cover 13. The air flowed into the gap S2 between the diffuser 74 and the impeller cover 13 may be mixed with air guided by the impeller cover 13 and then guided to the diffuser 74.

    PNG
    media_image3.png
    483
    697
    media_image3.png
    Greyscale

With reference to annotated Figure 7, Hwang exhibits as how: the motor may include a first heat dissipation flow path including a bearing heat dissipation flow path S6, the first bracket through-hole 87, a first gap S7, and a second gap S8, and a second heat dissipation flow path including the bearing heat dissipation flow path S6, the second bracket through-hole 88, and the diffuser through-hole 78. The first heat dissipation flow path and the second heat dissipation flow path may be separated from each other at the bearing heat dissipation flow path S6. Air inside the motor M can more reliably pass through the bearing heat dissipation flow path S6, and the heat dissipation performance of the bearing 5 can be maximized (see Paragraphs [0164]-[0165]).
    PNG
    media_image4.png
    517
    708
    media_image4.png
    Greyscale

Clearly, disclosing the bearing heat dissipation flow path S6 and/or first heat dissipation flow path and/or second heat dissipation flow path, Hwang specifically teaches a bearing heat dissipation flow path FP which is surely being configured to guide air moved by the impeller 71 through a space defined between the bearing housing portion BHP8 and an outer surface OSB5 of the bearing and that is configured to discharge air to an outside of the bearing housing portion, as instantly claimed.
Thus, Hwang appears to disclose all aspects of Applicant's claimed invention.
Regarding claim 2, Hwang substantially discloses the fan motor, as claimed and detailed above. 

    PNG
    media_image5.png
    432
    763
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    466
    724
    media_image6.png
    Greyscale

Additionally, as best seen in annotated Figures 4 and 7, Hwang evidently demonstrates as how a portion of the bearing heat dissipation flow path HP87 in the bearing housing portion BHP8 extends in a direction that is parallel to the rotary shaft 3.  
Regarding claim 3, Hwang substantially discloses the fan motor, as claimed and detailed above. Additionally, as best seen immediately above, Hwang evidently demonstrates as how the bearing heat dissipation flow path comprises a plurality of bearing heat dissipation flow paths that are directly and/or indirectly disposed at the bearing housing portion BHP8 while being spaced apart from one another along an outer circumferential surface of the bearing. Then, with reference to annotated Figures 6 & 7 below,  Hwang certainly exhibits as how the bearing housing portion BHP8 comprises a plurality of contact surfaces that are being in direct and/or indirect contact with an outer surface or outer circumferential surface OSB5 of the bearing 5. 

    PNG
    media_image7.png
    522
    485
    media_image7.png
    Greyscale

In fact, this bearing housing portion BHP8 is inherently comprising an upper surface and/or bottom surface and/or lateral surface and/or front surface being in direct and/or indirect contact with the outer surface ODB5 or outer circumferential surface of the bearing, as otherwise, the system cannot normally operate.


    PNG
    media_image8.png
    517
    586
    media_image8.png
    Greyscale

Most importantly, however, is the specific arrangement of the bearing housing BH8 which is surely being disposed physically between the plurality of bearing heat dissipation flow paths that are spaced apart from one another along the outer circumferential surface of the bearing, as instantly claimed.
Regarding claim 4, Hwang substantially discloses the fan motor, as claimed and detailed above. 
Additionally, as best seen in annotated Figure 7, Hwang evidently illustrates as how the bearing heat dissipation flow path FP comprises a first heat dissipation flow path FP1 that is parallel to the rotary shaft 3 and that extends along an inner circumferential surface of the bearing housing portion BHP8; and a second heat dissipation flow path FP2 that connects the first heat dissipation flow path FP1 to an outer circumferential surface of the bearing housing portion BHP8. 
 

    PNG
    media_image9.png
    441
    718
    media_image9.png
    Greyscale

Regarding claim 5, Hwang substantially discloses the fan motor, as claimed and detailed above. Additionally, as seen in annotated Figure 7 above, Hwang evidently illustrates that the second heat dissipation flow path FP2 comprises a plurality of second heat dissipation flow paths that are arranged around the rotary shaft 3 at the bearing housing portion BHP8.  
Regarding claim 6, Hwang substantially discloses the fan motor, as claimed and detailed above. Additionally, in Paragraphs [0069]-[0071], Hwang explicitly teaches that the bearing 5 comprises: an inner rim 51 fixed to the rotary shaft 3; an outer rim 52 spaced apart from the inner rim 51; and a rolling member 53 disposed between the inner rim 51 and the outer rim 52. 
Especially, in Paragraph [0072], Hwang further notes: The external diameter D1 of the outer rim 52 of the bearing 5 may be smaller than the internal diameter D2 of a bearing supporter housing part 81 which will be described later. In some implementations, the bearing heat dissipation flow path S6 may be formed between the outer circumferential surface of the outer rim 52 of the bearing 5 and the inner circumferential surface of the bearing supporter housing part 81. The bearing heat dissipation flow path S6 may be formed in a hollow cylindrical shape between the outer rim 52 of the bearing 5 and the bearing supporter housing part 81. 
In fact, Hwang’s fan motor is certainly designed such that: the bearing housing portion BHP8 comprises: a hollow body 81 that is in contact with an outer circumferential surface of the outer rim 52, and a cover body 86 that is disposed at the hollow body 81, that covers a portion of the bearing 5 between the inner rim 51 and the outer rim 52, and that faces the impeller 71, and wherein the bearing heat dissipation flow path FP is defined in at least one of the hollow body or bearing supporter housing part 81 or the cover body 82, as instantly claimed.  
Regarding claim 8, Hwang substantially discloses the fan motor, as claimed and detailed above. Additionally, as seen in annotated Figures 6 &7, Hwang evidently demonstrates as how the bearing heat dissipation flow path FP comprises:  Page: 8of13a first heat dissipation flow path FP1 that is parallel to the rotary shaft 3 and that extends along an inner circumferential surface of the hollow body, which is defined by the bearing supporter housing part 81; and a second heat dissipation flow path FP2 that connects the first heat dissipation flow path FP1 to an outer circumferential surface of the hollow body or bearing supporter housing part 81.  
Regarding claims 9-10, Hwang substantially discloses the fan motor, as claimed and detailed above. Additionally, in Paragraph [0012], Hwang teaches: a diffuser disposed inside the impeller cover, and a bracket coupled to at least one of the motor housing, the impeller cover, or the diffuser. The bearing and the bracket define a bearing heat dissipation flow path between an outer surface of the bearing and an inner surface of the bracket, and the bearing heat dissipation flow path is configured to pass air. The bearing supporter is disposed in the bearing heat dissipation flow path, the bracket defines a bracket through-hole facing one or more of the plurality of pores, and the bracket through-hole is configured to discharge air that has passed through the plurality of pores of the bearing supporter. Further, in Paragraph [0015], Hwang states that the diffuser and the impeller define a second gap that is configured to discharge the air that has passed through the first gap.
Still further, in Paragraph [0104], Hwang also specifies: In some implementations, the impeller 71 may be connected to the rotating shaft 3. The impeller 71 may be rotated together with the rotating shaft 3 in the state in which the impeller 71 is connected to the rotating shaft 3. The impeller 71 may be located between the impeller cover 13 and a diffuser 74 which will be described later. A gap S1 through which air flowed by the impeller 71 passes may be formed between the impeller 71 and the impeller cover 13.


    PNG
    media_image10.png
    518
    604
    media_image10.png
    Greyscale

Then, in Paragraphs [0106]-[0107], Hwang more clearly describes that: The diffuser 74 may be disposed inside the impeller cover 13. The diffuser 74 may be mounted to at least one of the impeller cover 13 and the bracket 8. A gap S2 through which air guided by the diffuser 74 passes may be formed between the diffuser 74 and the impeller cover 13. The diffuser 74 may include a body part 75 having a smaller size than the impeller cover 13, a diffuser vane 76 protruding from the outer circumference of the body part 75, and a guide vane 77 guiding air flowed by the diffuser vane 76.
Clearly, as best seen immediately above, Hwang exhibits a diffuser (74) that is disposed in the accommodation space (AS) of the motor body (1) and that defines an opening (opening O75 that is formed at the center of the diffuser 74 while is surrounding an outer circumferential surface of the bearing housing portion BHP8) that surrounds an outer circumferential surface of the bearing housing portion (BHP8), wherein the diffuser (74) defines a diffuser guide flow path (DFP74) that connects the second heat dissipation flow path (FP2) to a diffuser gap (S2) defined between the diffuser (74) and the motor body (1), wherein the diffuser (74) has a guide vane (77) configured to guide air in the diffuser gap (S2) to a rotor gap (S5) defined between the rotor (4) and the first heat dissipation flow path (first heat dissipation flow path FP1 which is parallel to the rotating shaft 3).  
Regarding claim 11, Hwang substantially discloses the fan motor, as claimed and detailed above. Additionally, in Paragraph [0013], Hwang expressly states that the bearing supporter 9, which is having a plurality of pores H formed therein and being disposed in the bearing heat dissipation flow path S6, has an end part facing toward the rotor. As such, as seen in annotated Figure 6, one skilled in the art would surely recognize that that the bearing heat dissipation flow path FP has an end facing the rotor 4.
Regarding claim 12, Hwang substantially discloses the fan motor, as claimed and detailed above. 
Additionally, Hwang teaches that the motor body (motor body 1, see Paragraphs [0043] &[0049]) comprises: a motor housing (motor housing 14 in which the air outlet 12 is formed, as stated in Paragraph [0049]) that defines an air outlet (air outlet 12, Paragraph [0049]); and 
an impeller cover (impeller cover 13 that is coupled to the motor housing 14, see Paragraph [0049]) that defines an air intake (air inlet 11 which is formed smaller than the surface opposite to the motor housing 14 in the impeller cover 13, as stated in Paragraph [0054]) and that surrounds an outer circumference of the impeller (as stated in claim 5, the impeller cover is obviously surrounding an outer circumference of the impeller 71), wherein the motor housing (motor housing 14) comprises a hollow portion (as shown in annotated Figures 1&2, the motor housing 14 is having a hollow portion HP12 that is surrounding an outer circumference of the rotating shaft 3) that surrounds an outer circumference of the rotary shaft (as seen in annotated Figures 1&2) and that protrudes from an inner surface of the motor housing (the hollow portion HP12 is surely protrudes from the inner circumference IS14 of the motor housing 14), wherein the fan motor (fan motor M, as presented in annotated Figures 1& 6 &7) further comprises a second bearing (a second bearing 6 that is mounted at the rotating shaft 3, as presented in Paragraphs [0068] & [0084]) accommodated in the hollow portion (as best seen immediately below, the second bearing 6 is undoubtedly mounted at the rotating shaft 3 while being arranged inside the hollow portion HP12) and mounted on the rotary shaft     (rotating shaft 3).
Further, in Paragraph [0056], Hwang details: The motor housing 14 may have a hollow cylindrical shape having an open surface. The air outlet 12 through which air in the motor housing 14 is discharged to the outside may be formed in the motor housing 14. The air outlet 12 may be formed in plural numbers in the motor housing 14. 
Likewise, in claim 16, Hwang more clearly describes: a second bearing mounted to the rotating shaft; and a second bearing supporter defining a plurality of pores, wherein the motor housing includes a hollow part that has an inner diameter greater than an outer diameter of the rotating shaft, wherein the second bearing has an outer diameter less than the inner diameter of the hollow part and is located between the rotating shaft and the hollow part, wherein the hollow part and the second bearing define a second bearing heat dissipation flow path between an inner surface of the hollow part and an outer surface of the second bearing, and wherein the second bearing supporter is disposed in the second bearing heat dissipation flow path.

    PNG
    media_image11.png
    589
    781
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    436
    649
    media_image12.png
    Greyscale

As such, one of ordinary skill in the art would surely recognize that the hollow portion HP12 defines a second bearing heat dissipation flow path that is configured to guide air through a space defined between an outer surface of the second bearing and the hollow portion and that is configured to discharge air to an outside of the hollow portion, as instantly claimed.
Regarding claim 13, Hwang substantially discloses the fan motor, as claimed and detailed above. Additionally, in Paragraph [0087], Hwang discloses that the bearing 5 and the second bearing 6 being mounted together between the rotor 4 and the impeller 71. 

    PNG
    media_image13.png
    550
    884
    media_image13.png
    Greyscale

Especially, in Paragraph [0096], Hwang further notes that the second bearing 6 comprises an inner rim 61 fixed to the rotating shaft 3, an outer rim 62 spaced apart from the inner rim 61, and a rolling member 63 disposed between the inner rim 61 and the outer rim 62. 
Further, in Paragraph [0167], Hwang then goes on to describe that: In some implementations, a second bearing heat dissipation flow path S9 through which air passes may be formed between the inner surface of the hollow part 15 and the outer surface of the second bearing 6', and a second bearing supporter 9' in which a plurality of pores H are formed may be disposed in the second bearing heat dissipation flow path S9. 
Clearly, disclosing this configuration of the second bearing heat dissipation flow path, Hwang specifically teaches as how the second bearing heat dissipation flow path comprises: a first heat dissipation flow path that is parallel to the rotary shaft and that extends along an inner circumferential surface of the hollow portion and a second heat dissipation flow path that connects  the first heat dissipation flow path to an outer circumferential surface of the hollow portion. This is evidenced by another embodiment of the fan motor, very similar to that seen in annotated Figures 1 & 6 &7 and which performs as how at least one air outlet 18 being formed in an area facing the second bearing supporter 9'. 
As discussed in Paragraphs [0181] and [0182], Hwang notes: the air outlet 18 being formed in a body part 16 of the motor housing 14. When the air outlet 18 is formed, the air passing through the gap S5 between the stator 2 and the rotor 4 can be more easily introduced into the second bearing heat dissipation flow path S9. The air passing through the gap S5 between the stator 2 and the rotor 4 can efficiently dissipate heat of each other the second bearing 6', the second bearing supporter 9', and the motor housing 14 while passing through the plurality of pores H formed in the second bearing supporter 9'.

    PNG
    media_image14.png
    584
    766
    media_image14.png
    Greyscale

Then, as illustrated In annotated Figures 9&6, Hwang evidently demonstrates as how the second bearing heat dissipation flow path comprises: a first heat dissipation flow path that is parallel to the rotary shaft and that extends along an inner circumferential surface of the hollow portion and a second heat dissipation flow path that directly and/or indirectly connects the first heat dissipation flow path to an outer circumferential surface of the hollow portion HP12, as otherwise, the system would not normally operate.
Regarding claims 14-15, Hwang substantially discloses the fan motor, as claimed and detailed above. 
Additionally, as best seen immediately below, Hwang evidently demonstrates as how the bearing heat dissipation flow path FP, which is configured to pass air through the bearing supporter 9, is clearly defined on an inner circumferential surface ICS8 of the bearing housing portion BHP8 while faces an outer surface of the bearing 5 in a radial direction of the bearing housing.  



    PNG
    media_image15.png
    521
    664
    media_image15.png
    Greyscale

Regarding claim 16, Hwang discloses a fan motor (fan motor M, as presented in annotated Figure 1) comprising: 
a motor body (motor body 1, as presented in Paragraphs [0043]&[0047]);
a rotary shaft assembly (a rotating shaft assembly R that includes a rotating shaft 3, a rotor 4, and a bearing 5 in which the rotor and the bearing are mounted to the rotating shaft, see Paragraphs [0012]&[0021] &[0060]) disposed in the motor body (as best seen in annotated Figure 1, the rotating shaft assembly R together with the rotor 4 and the bearing 5 is surely disposed in the motor body 1), the rotary shaft assembly (rotating shaft assembly R, as presented in Paragraphs [0060] and annotated Figures 1&2) comprising a rotary shaft (rotating shaft 3), a rotor (4) disposed on the rotary shaft (rotating shaft 3, see Paragraphs [0061]-[0062]), and a bearing (bearing 5, see Paragraph [0062]) disposed on the rotary shaft (rotating shaft 3, as shown in annotated Figures 1&2); 
a stator (stator 2, as presented in Paragraph [0059]) that is disposed in the motor body (the stator 2 is mounted in the motor body 1 while surrounding the outer circumference of the rotor 4, as stated in Paragraphs [0057]-[0058]) and that surrounds an outer circumference of the rotor (see Paragraph [0058]); 
an impeller (impeller 71, as presented in annotated Figures 1&2 and Paragraphs [0052] &[0063]) connected to the rotary shaft (the impeller 71 is being connected to the rotary shaft 3, see Paragraph [0063] and annotated Figures 1&2); and 
a bracket (bracket 8, as discussed in Paragraphs [0045]; [0048] &[0069]) that is disposed in the motor body (bracket 8 is clearly disposed in the motor body 1, as discussed in Paragraphs [0048] & [0051] and having a hollow body or bearing supporter housing part 81, as noted in Paragraph [0114]) and that comprises a bearing housing portion (the bearing housing portion BHP8 which is defined by the bearing supporter housing part 81 and the cover part 82, see annotated Figures 1&2) that accommodates the bearing (the bearing supporter housing part 81 and the cover part 82, designated as the bearing housing portion BHP8, surely accommodate the bearing 5, as illustrated in annotated Figure 1), wherein the bearing (the bearing 5 including an inner rim 51 fixed to the rotating shaft 3, an outer rim 52 spaced apart from the inner rim 51 and a rolling member 53 disposed between the inner rim 51 and the outer rim 52, see Paragraph [0070]) comprises: an inner rim (inner rim 51 of the bearing 5, as depicted in annotated Figure 1) fixed to the rotary shaft (the inner rim 51 fixed to the rotating shaft 3, see Paragraph [0070]), 
an outer rim (the outer rim 52 spaced apart from the inner rim 51, as stated in Paragraph [0070]) spaced apart from the inner rim (52), and  
a rolling member (rolling member 53) disposed between the inner rim and the outer rim (the rolling member 53 disposed between the inner rim 51 and the outer rim 52, see Paragraph [0070]).
Particularly, Hwang demonstrates the fan motor, wherein, as stated in Abstract, the bracket 8 and the bearing 5 define a bearing heat dissipation flow path between an outer surface of the bearing and an inner surface of the bracket, and the bearing heat dissipation flow path is configured to pass air therethrough and wherein the bearing supporter, which is defining a plurality of pores, is disposed in the bearing heat dissipation flow path. 
In this disclosure, Hwang explicitly teaches that: In some implementations, the bearing heat dissipation flow path S6 may be formed between the outer circumferential surface of the outer rim 52 of the bearing 5 and the inner circumferential surface of the bearing supporter housing part 81. The bearing heat dissipation flow path S6 may be formed in a hollow cylindrical shape between the outer rim 52 of the bearing 5 and the bearing supporter housing part 81 (see Paragraph [0072]).


    PNG
    media_image16.png
    602
    724
    media_image16.png
    Greyscale

Further, in Paragraph [0137], Hwang notes: When the bearing supporter 9 comes in contact with the cover part 82, the bearing supporter 9 may be held by the cover part 82, and the mounting position of the bearing supporter 9 may be determined by the cover part 82. Likewise, in Paragraph [0149], Hwang especially details: The air introduced into the bearing supporter 9 may be introduced into the bearing heat dissipation flow path S6 by passing through the plurality of pores H formed in the bearing supporter 9. The air introduced into the bearing supporter 9 may come in contact with each of the bearing 5, the bearing supporter 9, and the bracket 8 while passing through the plurality of pores H, and absorb heat of each of the bearing 5, the bearing supporter 9, and the bracket 8.


    PNG
    media_image17.png
    776
    353
    media_image17.png
    Greyscale


    PNG
    media_image8.png
    517
    586
    media_image8.png
    Greyscale

In fact, Hwang’s fan motor is designed such that the bearing housing portion BHP8 surely defines a bearing heat dissipation flow path that is configured to guide air moved by the impeller 71 through a space defined between the bearing housing portion BHP8 and an outer surface of the outer rim 52 and that is configured to discharge air to an outside of the bearing housing portion, as instantly claimed.  
Thus, Hwang appears to disclose all aspects of Applicant's claimed invention.
Regarding claims 17-18, Hwang substantially discloses the fan motor, as claimed and detailed above. 
Additionally, as stated in Paragraph [0072], Hwang especially teaches that: the bearing heat dissipation flow path S6 may be formed between the outer circumferential surface of the outer rim 52 of the bearing 5 and the inner circumferential surface of the bearing supporter housing part 81. The bearing heat dissipation flow path S6 may be formed in a hollow cylindrical shape between the outer rim 52 of the bearing 5 and the bearing supporter housing part 81. Accordingly, as best seen immediately below, one of ordinary skill in the art would surely recognize that the bearing heat dissipation flow path BHP is being defined on an inner circumferential surface of the bearing housing portion BHP8 while is facing the outer surface of the outer rim 52 in a radial direction of the bearing housing BHP8, as instantly claimed. 

    PNG
    media_image18.png
    521
    664
    media_image18.png
    Greyscale

Regarding claim 19, Hwang substantially discloses the fan motor, as claimed and detailed above. Additionally, in Paragraph [0072], Hwang explicitly teaches: the bearing heat dissipation flow path S6 may be formed between the outer circumferential surface of the outer rim 52 of the bearing 5 and the inner circumferential surface of the bearing supporter housing part 81. The bearing heat dissipation flow path S6 may be formed in a hollow cylindrical shape between the outer rim 52 of the bearing 5 and the bearing supporter housing part 81. Hwang, in Paragraphs [0121]-[0122], then goes on to describe: In some implementations, a first gap S7 through which air having passed through the bracket through-hole 87 passes may be formed between the cover part 82 and the impeller 71. In some implementations, a second gap S8 through which the air having passed through the first gap S7 is discharged toward a space between the diffuser 74 and the impeller cover 13 may be formed between the diffuser 74 and the impeller 71. The bracket through-hole 87 may be formed in at least one of the bearing supporter housing part 81 and the cover part 82. 
Likewise, in Paragraph [0124], Hwang further notes that “the inner surface of the bearing supporter 9 may come in contact with the outer surface of the bearing 5, and the outer surface of the bearing supporter 9 may come in contact with the inner surface of the bracket 8”. In fact, Hwang’s fan motor is certainly designed such that: the bearing housing portion BHP8 comprises: a hollow body 81 that is in contact with an outer circumferential surface of the outer rim 52, and a cover body 86 that is disposed at the hollow body 81, that covers a portion of the bearing 5 between the inner rim 51 and the outer rim 52, and that faces the impeller 71, and wherein the bearing heat dissipation flow path FP is defined in at least one of the hollow body or bearing supporter housing part 81 or the cover body 82, as instantly claimed.  
Regarding claim 20, Hwang substantially discloses the fan motor, as claimed and detailed above. 

    PNG
    media_image9.png
    441
    718
    media_image9.png
    Greyscale

Additionally, as seen in annotated Figures 6 &7, Hwang evidently demonstrates as how the bearing heat dissipation flow path FP comprises:  Page: 8of13a first heat dissipation flow path FP1 that is parallel to the rotary shaft 3 and that extends along an inner circumferential surface of the hollow body, which is defined by the bearing supporter housing part 81; and a second heat dissipation flow path FP2 that connects the first heat dissipation flow path FP1 to an outer circumferential surface of the hollow body or bearing supporter housing part 81.  

Response to Arguments

	9.	Applicant’s arguments filed 07/22/2022 have been fully considered but they are not persuasive. The Applicant disagrees with the rejection of claims 1-6 and 8-20 under 35 U.S.C. § 102(a)(2) over US 2018/0076682 ("Hwang"), stating that Hwang does not qualify as prior art under 35 U.S.C. § 102(a)(2). In particular, the Applicant argues that since “Hwang and the present application, "not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person." 35 U.S.C. § 102(b)(2)(C). Specifically, the effective filing date of the present application is January 16, 2017, and the subject matter disclosed in Hwang was owned by Applicant of the present application, not later than the effective filing date of the present application”, and thus, “Hwang is not prior art to the present application under 35 U.S.C. § 102(a)(2)”(see Applicant’s Remarks at page 13, third paragraph). However, Applicant’s attention is drawn to the fact that the effective filing date of the Hwang reference is September 9, 2016 while the evidence submitted to traverse the rejection is insufficient to overcome the rejection of claims 1-6 and 8-20 under 35 U.S.C. § 102(a)(2). Then, the affidavit or declaration under 37 CFR 1.130 must describe the subject matter with sufficient detail and particularity to determine what subject matter had been publicly disclosed on that date by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor and/or must be accompanied by a copy of the printed publication. Indeed, the disclosure in the reference patent does not have to be disqualified under 102(a)(2). It can still be used in an anticipation rejection.
Therefore, the rejection of claims 1-6 and 8-20 under 35 U.S.C. § 102(a)(2) as being anticipated by Hwang is maintained.
With respect to the amended claim 3, Applicant’s argument resides in contention that “Hwang fails to describe or suggest "a plurality of contact surfaces that are in contact with the outer circumferential surface of the bearing and that are disposed between the plurality of bearing heat dissipation flow paths," as claimed.” (see Applicant’s Remarks at page 14, first paragraph). 
Specifically, Applicant argues that, because “Hwang merely describes that "[t]he bearing heat dissipation flow path S6 may be formed in a hollow cylindrical shape between the outer rim 52 of the bearing 5 and the bearing supporter housing part 81." Hwang at [0072] (…), and because “Hwang's bracket 8 does not appear to include a plurality of contact surfaces that is in contact with the outer circumferential surface of the bearing because the outer rim 52 of the bearing 5 appears to be surrounded by Hwang's bearing heat dissipation flow path S6 that has "a hollow cylindrical shape." Id” (see Applicant’s Remarks at page 14, first paragraph). 
The fact that Applicant’s “bearing” and/or “bearing housing” may or may not be different than that disclosed by Hwang does not discredit “bearing” and/or “bearing housing”, disclosed by Hwang, absent claim limitations that require a narrow interpretation. Then, the Examiner notes that the reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993).
For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111). Clearly, as stated above in the analysis for the dependent claim 3, Hwang certainly illustrates as how bearing housing portion BHP8 is inherently comprising an upper surface and/or bottom surface and/or lateral surface and/or front surface being in direct and/or indirect contact with the outer surface ODB5 or outer circumferential surface of the bearing, as otherwise, the system cannot normally operate. Indeed, Applicant has recited no structure which makes this interpretation of Hwang unreasonable.
Regardless of what assumptions Applicant is willing to make, the Hwang reference explicitly discloses all the structural limitations of the claim 3 and is therefore fully capable of carrying out, any and all uses of such a structure. 
Due to the aforementioned reasons, the Applicants' arguments are not considered persuasive and so the current rejections are not being withdrawn. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        	
/L. P./
Examiner, Art Unit 3746